NOTICE OF NON-RESPONSIVE REPLY
The reply filed on 08 July 2022 is not fully responsive to the prior Office action because of the following:
In the previous office action, both a restriction requirement and a species election requirement were made.  
The restriction requirement was to elect on of the follow 3 groups: 
I. Claims 1-6, drawn to six lines and redundantly a “junction structure [that] consists of the
second output line”, four valves, and two pumps, classified in B01F 35/71805.

II. Claims 7-11, drawn to two sources, two lines, two valves, a junction structure, a manifold
including micro and macro channels, and two pumps, classified in B01F 33/30.

III. Claims 12-20, drawn to a housing, two lines, a junction structure comprising a mixing
chamber and two pumps, classified in B01F 35/7176.

Applicant’s reply that Group II, claims 7-20 (emphasis added), is elected is not fully responsive, because claims 7-20 are two distinct Groups.  Applicant may of course traverse the restriction requirement, but applicant must still elect exactly one group for applicant’s reply to be considered responsive.  Furthermore, applicant has not amended independent claim 12 at all and independent claim 12 does not require the two valves and a manifold including micro and macro channels which are some of the defining elements of Group II as set forth in the restriction requirement.  
Regarding the species election requirement, which was between “species A: a junction structure that consists of (closed language) a line and B: a junction structure that includes more than just a line.”   Applicant elected species A, which on the surface appears to be fully responsive.  However, applicant contradicts this election of the “consisting of” species saying that none of claims should be construed as the junction structure being limited by closed “consisting of” language.  Applicant instead explains that the structures to which the closed “consisting of” language of claim 1 applies, is different from the junction structure.  The examiner agrees to construe the claims as applicant is saying regarding the consisting of language.  So perhaps under this agreed construction applicant means that the “consisting of” species is elected.  Applicant should clarify this. 
So overall, applicant must respond by electing exactly one of the three groups, though of course the election may be traversed, and applicant should confirm that applicant is electing the “consisting of” species under the now-agreed interpretation of claim 1, or otherwise clarify the species election.  
Conclusion
Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774